DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 5 and 17 are objected to because of the following informalities:  
Regarding claim 5, “each first sub-opening” and “each second sub-opening” appear to be intended as “the first sub-opening” and “the second sub-opening.” 
Regarding claim 17, “the plane of the surface of the first pixel defining layer,” appears to be intended as “a plane of the surface of a first pixel defining layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “a minimum area of the cross section of the second sub-opening is the same as a minimum area of the cross section of the first sub-opening,” is unclear as to how the cross sections, understood to be the cross sections shown in, e.g., Fig. 3, have a “minimum area.” In other words, the cross sectional shape is understood to be an area, so it is unclear what is meant by a minimum area. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 9, 14, 17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 2019/0198811; herein “Choi”).
Regarding claim 1, Choi discloses in Fig. 3, 6 and related text a display substrate, having: 
a display area (AA) and a non-display area (DA), the non-display area including a dummy pixel area located in a periphery of the display area, wherein the display substrate comprises:
a substrate (100);
a first pixel defining layer (400 in AA, see [0060]) disposed on the substrate and located in the display area, the first pixel defining layer having a plurality of first openings; and
a second pixel defining layer (400 in DA) disposed on the substrate and located in the dummy pixel area, the second pixel defining layer having a plurality of second openings (DH, see [0111]); 
wherein a capacity of a second opening of the plurality of second openings is greater than a capacity of a first opening of the plurality of first openings (see Fig. 6), and an open area of each second opening of the plurality of second openings is less than an open area of each first opening of the plurality of first openings (area of second openings taken at, e.g., a plane of bottom surface of 400; area of first openings take at, e.g., plane of top surface of 400).
Regarding claim 5, Choi further discloses  
wherein in a direction from each first opening of the plurality of first openings to the substrate (vertically upwards as shown in Fig. 6), a shape of a cross section of each first opening of the plurality of first openings perpendicular to a surface of the substrate is an inverted trapezoid (see Fig. 6);
at least one second opening (DH) of the plurality of second openings includes a first sub-opening (e.g. a lower portion of DH), and a second sub-opening (e.g. an upper portion of DH) that is located on a side of the first sub-opening away from the substrate and communicated with the first sub-opening; a shape of a cross section of each first sub-opening perpendicular to the surface of the substrate is a trapezoid (e.g. inverted trapezoid, see Fig. 6); and a shape of a cross section of each second sub-opening perpendicular to the surface of the substrate is the inverted trapezoid (see Fig. 6).
Regarding claim 6, Choi further discloses wherein in at least one second opening of the plurality of second openings, a height of the first sub-opening is the same as a height of the second sub-opening (note that one can choose lower and upper portions of the overall opening DH such that the “second sub-opening” has the same height as the “first sub-opening”).
Regarding claim 9, Choi further discloses a display device (see [0031] at least), comprising the display substrate according to claim 1.
Regarding claim 14, Choi further discloses wherein a surface of the second pixel defining layer away from the substrate (top surface of 400 in DA) is in a same plane as a surface of the first pixel defining layer away from the substrate (top surface of 400 in AA).
Regarding claim 17, Choi further discloses wherein a shape of a cross section of a second opening of the plurality of second openings in a plane of a surface of the second pixel defining layer away from the substrate is the same as a shape of a cross section of a first opening of the plurality of first openings in the plane of the surface of the first pixel defining layer away from the substrate (see Fig. 3).
Regarding claim 19, Choi further discloses wherein a minimum area of the cross section of the second sub-opening is the same as a minimum area of the cross section of the first sub-opening (note that one can choose lower and upper portions of the overall opening DH such that the “second sub-opening” has a same minimum area the “first sub-opening”).
Regarding claim 20, Choi further discloses wherein in at least one second opening of the plurality of second openings, a capacity of the first sub-opening is equal to a capacity of the second sub-opening (note that one can choose lower and upper portions of the overall opening DH such that the “second sub-opening” has the same capacity as the “first sub-opening”).
Regarding claim 21, Choi further discloses wherein the display substrate is an organic light-emitting diode substrate (see [0082] at least).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claims 1 and 5 above, and in view of Song et al. (US 2016/0247862; herein “Song).
Regarding claim 8, Choi does not explicitly disclose wherein the first pixel defining layer and the second pixel defining layer are both photoresist layers.
In the same field of endeavor, Song teaches in Fig. 2b or 7b and related text a display substrate comprising wherein the pixel defining layers (210 and 220, see [0024]) are photoresist layers (see [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi by having the pixel defining layers are photoresist layers, as taught by Song, in order to reduce color blending between pixels, provide uniform filling, and improve performance (see Song [0051]). The limitation “wherein the first pixel defining layer and the second pixel defining layer are both photoresist layers” is therefore taught by the pixel defining layers being photoresist, as shown by Song, and the device having first and second photoresist layers, as shown by Choi. 
Regarding claim 18, Choi does not disclose
wherein the second pixel defining layer includes a first portion, and a second portion located on a side of the first portion away from the substrate; wherein
the first portion is connected with a plurality of first sub-openings, and a material of the first portion includes a negative photoresist; and
the second portion is connected with a plurality of second sub-openings, and a material of the second portion includes a positive photoresist.
In the same field of endeavor, Song teaches in Fig. 2b or 7b and related text a display substrate comprising
wherein the second pixel defining layer (210 and 220, see [0024]) includes a first portion (210), and a second portion (220) located on a side of the first portion away from the substrate (e.g. the side surface will be apart from or at a distance from the substrate); wherein
the first portion (210) is connected with a plurality of first sub-openings, and a material of the first portion includes a negative photoresist (see [0025]); and
the second portion (220) is connected with a plurality of second sub-openings, and a material of the second portion includes a positive photoresist (see [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi by having the second pixel defining layer includes a first portion, and a second portion located on a side of the first portion away from the substrate; the first portion is connected with the plurality of first sub-openings, and a material of the first portion includes a negative photoresist; and the second portion is connected with the plurality of second sub-openings, and a material of the second portion includes a positive photoresist, as taught by Song, in order to reduce color blending between pixels, provide uniform filling, and improve performance (see Song [0051]).

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/15/2022